DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communication filed February 18, 2021.
Claims 1, 15, and 20 have been newly amended.
Claims 2-14 and 16-19 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been fully examined.  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 15-19) and machine (claims 1-14 and 20) which recite steps of converting non-structured data into structured data, matching patient data with clinical trial eligibility data, and ranking the results to generate an optimized patient population for a user.  
These steps of converting non-structured data into structured data, matching patient data with clinical trial eligibility data, and ranking the results to generate an optimized patient population for a user, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor coupled with a memory to perform a set of instructions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 3, paragraph 1, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients amounts to mere data gathering, recitation of match the structured patient health data and the structured clinical trial eligibility criteria based on user input amounts to selecting a particular data source or type of data to be manipulated, recitation of ranking engine (126) configured to rank the matched results using ranking criteria (128) amounts to insignificant application, see MPEP 2106.05(g))

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as organizing patient health data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving the structured patient health record from a structured patient health record database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-14, and 16-19, reciting particular aspects of how data gathering, data manipulations, data organization, and choosing a type or source of data to be manipulated may be performed in the mind but for recitation of generic computer components).
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2010/0211411 A1).
Regarding claims 1, 15, and 20, Hudson teaches
One or more processors configured to
Hudson teaches performing the functions of a processor using a computer system ([0037] and Fig. 1)
convert input non-structured patient health data and into structured patient health data by organizing a content of the non-structured data as known data elements;
Hudson teaches converting non-structured patient data gathered from a series of questions into structured patient health data by organizing it into a user profile ([0047])
match the structured patient health data and the structured clinical trial eligibility criteria based on user input matching criteria and outputs matched results;
Hudson teaches comparing the patient’s profile to acceptance criteria for available clinical trials ([0073]) and outputting the result ([0075])
rank the matched results using ranking criteria (128), which include ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients,
Hudson teaches calculating a score (equivalent to a rank) that is used to match the patient to clinical trials of interest using ranking criteria such as score thresholds ([0077]). The matched patients can be grouped by age, gender, location, and or range of scores ([0047]).  
and ranking clinical trials matched to a particular patient in response to matching to find a clinical trial.
Hudson teaches patients can be prequalified for a group of clinical trials (clinical trials can be matched to a particular patient based on the patient’s data and ranking criteria; [0077])
To generate an optimized patient population for a user
Hudson teaches determining a population of patients for a particular trial who satisfy certain requirements (such as being female, being over 35 years old, and having a score of at least 253; see [0077]).  Looking to the instant specification (p. 5, last paragraph, to p. 6, first line), it appears that an “optimized population 132” is the result of prioritizing patients based on patient location, population balance, medical/biological complexity, or alternative criteria.  There do not appear to be any other definitions or mentions of optimized populations in the instant specification.  Under the broadest reasonable interpretation, applying criteria such as being female, being over 35 years old, and having a score of at least 253 as in Hudson would satisfy “alternative criteria” as specified by the instant specification in the determination of an optimized patient population.

Clinical trial eligibility criteria
Hudson teaches trial acceptance criteria [0037]
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have also organized non-structured clinical trial eligibility criteria into structured clinical trial eligibility criteria using the structuralizer component of Hudson with the motivation to improve the user experience by allowing them to more efficiently find medical information relevant to their particular medical condition, as recognized by Hudson in [0094].






Regarding claim 2, Hudson teaches the limitations of claim 1.  Hudson further teaches 
the processor employs natural language processing and a predetermined data model to convert the non- structured data to structured data by organizing a content of the non-structured data as known data elements.
Hudson teaches using natural language processing to process non-structured data ([0079]) into structured data ([0047]), where the structure of the data can be organized into known data elements such as gender, age, medical histories, diseases, symptoms, and any other relevant medical information ([0047]).
Regarding claim 3, Hudson teaches the limitations of claim 1.  Hudson further teaches
a structured patient health record database that stores the structured patient health record;
Hudson teaches a database that contains patient information organized into records ([0039])
and a structured clinical trial database that stores the clinical trial eligibility criteria.
Hudson teaches resource servers which contain data such as clinical trial acceptance criteria ([0037])
Regarding claim 4, Hudson teaches the limitations of claim 1.  Hudson further teaches
at least one of: an electronic health record database, located at a hospital that stores and provides non-structured patient health record; or a patient computing device (108) that stores and provides the non-structured patient health record, wherein the patient computing device receives non-structured patient health data from the electronic health record database and stores the data as the non- structured patient health record.
Hudson teaches a question record (equivalent to an electronic health record database; [0044]) stores a user’s responses to questions (equivalent to unstructured patient data) which is then provided to the system to build the user profile ([0044]).  The question record resides on a server which can be accessed by providers at a clinical trial site via a direct, wired connection (equivalent to being located at a hospital; [0033])
Regarding claim 5, Hudson teaches the limitations of claim 1.  Hudson further teaches
at least one of: an aggregated patient health record database (110) that stores non-structured patient health records for multiple different patients.
Hudson teaches the database can hold multiple user records ([0039])
Regarding claim 8, Hudson teaches the limitations of claim 1.  Hudson further teaches
The processor comprising: a search engine that matches the patient information and the clinical trial eligibility criteria
Hudson teaches a search engine which prescreens patients who may be suitable for clinical trials ([0035]) based on the patient’s medical data from the patient profile ([0054])
Regarding claim 9
the clinical trial eligibility criteria includes a characteristic from one of a treatment, a prevention, a screening, or a diagnosis.
Hudson teaches a possible criteria for clinical trial eligibility is being diagnosed with breast cancer ([0076])
Regarding claim 14, Hudson teaches the limitations of claim 1.  Hudson further teaches 
a configured computer that comprises the one or more processors
Hudson teaches a computer system that performs the processing functions of structuralizing, semantic matching, and ranking (please see the rejection for claim 1 for more details)
Regarding claim 16, Hudson teaches the limitations of claim 15.  Hudson further teaches
storing and retrieving the structured patient health record from a structured patient health record database;
Hudson teaches the user’s medical information is stored in a user profile record ([0049]), which is stored in a database and can later be accessed [0024]
and storing and retrieving the structured clinical trial eligibility criteria from a structured clinical trial eligibility criteria database.
Hudson teaches storing clinical trial acceptance criteria in a resource server for later retrieval ([0037])
Regarding claim 17, Hudson teaches the limitations of claim 16.  Hudson further teaches 
employing a search engine to search the structured patient health record database and the structured clinical trial eligibility criteria database and match the structured patient health data and the structured clinical trial eligibility criteria.
Hudson teaches a search engine which prescreens patients who may be suitable for clinical trials ([0035]) using patient profiles ([0056]) which include the patient’s 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2010/0211411 A1) in view of Wasson et al. (US 2010/0195909 A1).
Regarding claim 6, Hudson teaches the limitations of claim 1.  Hudson does not teach the limitations of claim 6.  Wasson teaches
the processor includes a language identifier
Wasson teaches the system includes rules to recognize the European language ([0046])
a tokenizer
Wasson teaches tokenization of text ([0011])
a part-of- speech annotator
Wasson teaches an annotator which can annotate parts of speech ([0007])
a shallow parser
Wasson teaches using a parser to determine constituent parts of texts and linking them based on their relationships with one another, which performs that function of a shallow parser (Fig. 1 and [0062])
a name annotator
Wasson teaches annotating names ([0007])
and an information extraction (212), which convert the non-structured data to structured data.
Wasson teaches extracting targeted pieces of information from text and using the extractions to produce XML structured data ([0105])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have analyzed the data from the system of Hudson using the device of Wasson with the motivation to give the user increased flexibility in the actions that can be performed once a match is found, as recognized by Wasson in [0225]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2010/0211411 A1) in view of Lussier et al. (US 2005/0097628 A1).
Regarding claim 7, Hudson teaches the limitations of claim 1.  Hudson does not teach the limitations of claim 7.  Lussier teaches
an ontology/terminology database (120) that stores standardization of genomic and clinical information user(used) by the processor to convert the non-structured data to structured data.
Lussier teaches a database which stores ontological genomic data ([0045]) which includes clinical ontology data ([0091]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to analyze the otology database of Lussier using the system of Hudson with the motivation to increase the relevancy of information retrieved, as recognized by Lussier in [0080].
Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2010/0211411 A1) in view of Lussier et al. (US 2005/0097628 A1), in further view of Fernandez (US 2010/0285082 A1).
Regarding claim 10
The processor includes a genomic aberration detection system configured to detect at least one of genomic or transcriptomic aberrations.
Fernandez teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms ([0052])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have detected the genomic aberrations within the patient data of Hudson using the matcher of Fernandez with the motivation to improve early detection of diseases, as recognized by Fernandez in [0156].
Regarding claim 11, Hudson, Lussier, and Fernandez teach the limitations of claim 10.  Hudson and Lussier do not teach the limitations of claim 11.  Fernandez teaches
the genomic aberration includes at least one of a single nucleotide polymorphisms, a copy number polymorphisms, a gene fusion, a differentiated expression of a certain gene/protein, or a differential methylation status of a gene.
Fernandez teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms ([0052])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have detected the genomic aberrations within the patient data of Hudson using the matcher of Fernandez with the motivation to improve early detection of diseases, as recognized by Fernandez in [0156].
Regarding claim 12
the genomic aberration detection system includes a Physician Accessible Preclinical Analytics Application.
Fernandez teaches a medical decision support system ([0140]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have detected the genomic aberrations within the patient data of Hudson using the matcher of Fernandez with the motivation to improve early detection of diseases, as recognized by Fernandez in [0156].
Regarding claim 18, Hudson, Lussier, and Fernandez teach the limitations of claim 15.  Hudson and Lussier do not teach, but Fernandez teaches
the matching including detecting at least one of aberration in the structured patient health data
Fernandez teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms (equivalent to aberrations in the patient’s data; [0052])
Hudson further teaches
and matching the aberration with the structured clinical trial eligibility criteria
Hudson teaches a search engine which prescreens patients who may be suitable for clinical trials ([0035]) based on the patient’s medical data from the patient profile ([0s054]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have matched the aberration of Fernandez using the matching system of Hudson with the motivation to improve patient health-care diagnosis and treatment, for example, by early-detection as recognized by Fernandez in [0156].
Regarding claim 19, Hudson, Lussier, and Fernandez teach the limitations of claim 18.  Hudson and Lussier do not teach the limitations of claim 19.  Fernandez teaches
The aberration includes at least one of a single nucleotide polymorphisms, a copy number polymorphisms, a gene fusion, a differentiated expression of a certain gene/protein, or a differential methylation status of a gene.
Fernandez teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms ([0052])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have detected the genomic aberrations within the patient data of Hudson using the matcher of Fernandez with the motivation to improve early detection of diseases, as recognized by Fernandez in [0156].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2010/0211411 A1) in view of Graiver et al. (US 2019/0311787 A1).
Regarding claim 13, Hudson teaches the limitations of claim 1.  Hudson does not teach the limitations of claim 13.  Graiver teaches
the ranking engine ranks the matched patients based at least on therapy cost, site location and biological reasoning,
Graiver teaches finding patients for a clinical trial based on the cost of the trial ([0460]), the location of the clinical trial site ([0499]), and causation of a medical event, such as an allergic reaction ([0255]).
and the ranking engine ranks the matched clinical trials based at least on patient location, population balance and medical/biological complexity.
Graiver teaches matching based on patient location ([0203]), an eligibility model for a large patient population ([0343]), and the severity of a medical condition ([0264]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have analyzed the data of Hudson using the system of Graiver with the motivation to improve the quality of the matching results, as recognized by Graiver in [0406].
Response to Arguments and Amendments
Applicant’s arguments and amendments filed February 18, 2021 have been fully considered and are addressed below.
Regarding 101, Applicant argues the removal of the 101 rejections because Applicant believes that the claimed invention is directed to significantly more and therefore is not directed to an abstract idea but an improvement to clinical trial matching systems.  Examiner respectfully disagrees.
The problems argued by Applicant appear to be directed to the process of information collection, specifically with the false positives that occur due to semantic aspects described in clinical trial eligibility criteria.  This is not a problem caused by the computer itself (i.e. it is not a technical problem).  Applicant asserts that current systems also do not include software components to address the issues with current personal health record/clinical trial criteria matching methods (Remarks, p. 6).  Again, it appears that the problem is not rooted in the technical limitations of the computer itself, but is rather rooted in the software that runs on the computer hardware, and thus is not a technical problem.  While there are elements in the claims that require the use of computer components (e.g. one or more processors), there is nothing in the claims that provides or suggests an improvement in the computer components (i.e. the processors are merely being used to perform the abstract idea).  The “comprehensive prioritization modules” as described by Applicant appear to be software-based modules (see at least Applicant’s specification: p. 2, para. 1; p. 4, para 4; p. 6, para. 3; and p. 8, para. 1 for modules such as a language identifier, tokenizer, annotator, and shallow parser; see also p. 6, para. 3 for 
Regarding 103, Applicant argues that the Hudson fails to disclose or suggest the claim 1 as amended.  The rejections above have been updated to specifically address the amended claim language.  Similar arguments may be made for other independent claims 15 and 20, as well as for dependent claims which incorporate the deficiencies of their respective independent claims.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.
Conclusion
































Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 







/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                         
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686